IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39032

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 440
                                                 )
       Plaintiff-Respondent,                     )     Filed: April 10, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CYNTHIA ANN FLEENOR,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period   of    confinement    of     two    years,   for    possession   of
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Cynthia Ann Fleenor was convicted of possession of methamphetamine, Idaho Code
§ 37-2732(c). The district court sentenced Fleenor to a unified term of seven years, with a
minimum period of confinement of two years, suspended the sentence, and placed Fleenor on
supervised probation for seven years. Fleenor appeals, contending that her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Fleenor’s judgment of conviction and sentence are affirmed.




                                                   2